Name: 89/317/EEC: Commission Decision of 21 April 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the German text is authentic
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  economic policy;  industrial structures and policy;  Europe
 Date Published: 1989-05-17

 Avis juridique important|31989D031789/317/EEC: Commission Decision of 21 April 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the German text is authentic Official Journal L 133 , 17/05/1989 P. 0029 - 0029*****COMMISSION DECISION of 21 April 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) (89/317/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds set out in Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Federal Republic of Germany has submitted such an application in respect of the Braunschweig/Salzgitter labour market area; Whereas this area satisfies the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The labour market area of Braunschweig/Salzgitter in the Federal Republic of Germany is hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Council Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to this area. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 April 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.